UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6554


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:05-cr-01044-RBH-1; 4:16-cv-02013-
RBH)


Submitted: September 25, 2017                                     Decided: October 2, 2017


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley, Jr., Assistant United
States Attorney, Columbia, South Carolina; Arthur Bradley Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut seeks to appeal the district court’s order denying relief

on his motions filed pursuant to 18 U.S.C. § 3582(c)(2) (2012) and 28 U.S.C. § 2255

(2012). We affirm in part and dismiss in part.

       Turning first to Chestnut’s § 3582(c)(2) motion for a reduction in sentence, we

conclude that the district court did not abuse its discretion in denying the motion.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Chestnut, Nos. 4:05-cr-01044-RBH-1; 4:16-cv-02013-RBH (D.S.C. Apr. 14, 2017).

       As to the district court’s denial of Chestnut’s § 2255 motions, this portion of the

order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have

independently reviewed the record and conclude that Chestnut has not made the requisite

showing. Accordingly, we deny a certificate of appealability and dismiss the appeal of

the denial of Chestnut’s § 2255 motions.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          3